                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS


PEDRO DURAN ALIX,

                 Petitioner,
       v.                                            CIVIL ACTION
                                                     NO. 17-10619-PBS
RAYMOND MARCHILLI,

                 Respondent.


                           REPORT AND RECOMMENDATION ON
                          PETITION FOR WRIT OF HABEAS CORPUS

                                         August 7, 2019
DEIN, U.S.M.J.
                                        I. INTRODUCTION

       In December 2013, the petitioner, Pedro Alix ("Alix" or "defendant" or "petitioner"), was

convicted in Salem Superior Court of possession with intent to distribute heroin, subsequent

offense, in violation of Mass. Gen. Laws ch. 94C, § 32(b), and of committing a drug violation

within 300 feet of a school or park, in violation of Mass. Gen. Laws ch. 94C, § 32J. His convic­

tion was affirmed by the Massachusetts Appeals Court ("MAC") in an unpublished decision

dated December 1, 2015. Commonwealth v. Alix. No. 14-P-1602, 88 Mass. App. Ct. 1114, 41

N.E.3d 330, 2015 WL 7723421 (Dec. 1, 2015) (table) (Alix I). His application for leave to obtain

further appellate review ("ALOFAR") was denied by the Massachusetts Supreme Judicial Court

("SJC") on January 27, 2016. Commonwealth v. Alix. 473 Mass. 1108, 44 N.E.3d 861 (Jan. 27,

2016) (table). Alix is now serving a state prison sentence of 5 -7 years on count one and 2½ - 5

years on count two, to be served consecutively.
